DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed September 22, 2022 are acknowledged.
Examiner acknowledges amended claims 11-20.
Examiner acknowledges cancelled 1-10.
The rejection of claims 11-20 under 35 U.S. 103 as being unpatentable over Ono et al., WO 2015/046290 is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 is not commensurate in scope with claim 11 from which it depends.  Claim 11 recites a circular filament cross section.  Claim 18 recites a filament having a cross-section shape of quadrangle, ellipse, oval or star.  For purposes of examination, Examiner is interpreting claim 18 to refer to the cross-sectional shape of a circle.

Claims 11-17 and 19-20 are allowed.  Applicant claims a fiber reinforced thermoplastic resin 3D printing filament as recited in claim 11.  The closest prior art, Nakai et al., JP 2017/128072, teaches a filament for 3D printer wherein the filament comprising a continuous reinforced fiber and a continuous thermoplastic resin fiber with the continuous reinforced fiber having a degree of dispersion is 60-100% [abstract].  Paragraph 0039 teaches that the length of the continuous reinforcing fiber is preferably 1,000 to 7,000 m and can include carbon fiber.  Paragraph 0020 of the prior art teaches that the filament has thickness of 0.5 mm or more.  Additionally, paragraph 0020 teaches that the reinforcing fibers in the filament is 30 to 70% by weight.  Paragraph 0020 teaches that the cross sectional shape of the filament is circular.  Nakai teaches in paragraph 0021 that the filament is embedded in resin.  Paragraph 0027 teaches that the void rate is reduced.  Paragraph 0029 teaches that the impregnation rate ranges between 30% to 80%.  Nakai fails to teach or suggest the volume content of the reinforcing fiber of 30 to 80 vol% and a volume content of the thermoplastic resin filament of 70 to 20 vol% with certain specificity.

Response to Arguments
9.	Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786